Citation Nr: 1131436	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  08-37 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, M.E.D., and J.F.


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to July 1946.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions dated in August and September 2008 from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In November 2009, the Veteran, M.E.D., and J.F. testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is associated with the claims file.  

This claim was remanded by the Board in January 2010 for additional evidentiary development.  All requested development has been completed and the claim is now before the Board for adjudication.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The most competent, credible, and probative lay and medical evidence of record preponderates against a finding that the Veteran's current back disability is due to any incident or event in military service from July 1943 to July 1946.  


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303 (2010).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2010).  

Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Veteran has asserted that service connection is warranted because he believes his current low back disability is related to an injury he incurred during military service.  Specifically, the Veteran has asserted that, during a training mission on a ship, he slipped and fell 30 feet from a net attached to the ship and landed on his back.  

The service treatment records are negative for any complaints, treatment, or findings related to a back injury that was incurred during service.  However, the Veteran is competent to report that he incurred a back injury in service because testimony regarding first-hand knowledge of a factual matter is competent.  See Washington v. Nicholson, 19 Vet. App. 363 (2005); see also 38 C.F.R. § 3.159(a)(2).  The Board has no reason to doubt that the Veteran incurred a back injury in service and, thus, his report of an in-service back injury, for the purpose of this decision, is also considered credible.  

However, it is one thing to concede that the Veteran injured his back from July 1943 to July 1946 and it is another to assume that the Veteran's current back problem can be reasonably associated with a back injury more than one-half century ago.   

The evidentiary record contains conflicting evidence regarding whether the Veteran received treatment for back problems during service following the injury.  In September 2008, the Veteran's treating chiropractor stated that the Veteran reported that he received no treatment following the in-service injury.  See September 2008 letter from Dr. K.A.  Likewise, in May 2009, the Veteran's representative submitted a statement which states that the Veteran never went to sick call after the in-service injury.  See May 2009 VA Form 646.  However, the preponderance of the other evidence of record reflects that the Veteran has reported going to sick bay immediately following the injury where examination did not reveal any broken bones and he was released back to duty.  See June 2008 statement from the Veteran; September 2008 Notice of Disagreement; November 2009 Travel Board hearing transcript; and February 2010 statement from Dr. K.A.  

Despite the conflicting evidence of record, the Board will resolve all reasonable doubt in favor of the Veteran and find that the preponderance of the evidence reflects that the Veteran sought treatment at sick call following the in-service injury.  Nevertheless, the Board finds that there is no indication in the lay or medical evidence of record that the in-service injury resulted in an acute or chronic back disability that was manifested during or after service.  See Sanchez-Benitez v. Brown, 13 Vet. App. 282 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  

As noted, the service treatment records are negative for any complaints or treatment for a back problem during service and, even in accepting the Veteran's report of an in-service injury as competent and credible, the Board notes that there is no lay or medical evidence that shows the in-service injury resulted in any specific disability or any symptom other than pain.  As noted, the Veteran testified that examination of his back during service did not reveal any broken bones and that he was released back to duty, indicating the minor nature of the problem.  The Veteran also testified that he does not recall being given medication following the injury or being placed on temporary profile or light duty, another indication from the Veteran's own lay statements on the minor nature of the back injury in question.  

In addition to the foregoing, the Board finds highly probative that the Veteran's spine was normal on clinical evaluation at his separation examination in July 1946, providing more evidence against this claim that he has had a chronic back problem since World War II.

The Veteran has provided lay evidence that shows he has continued to suffer from back pain since the in-service injury, which is considered competent.  See January 2010 Travel Board hearing transcript; lay statements from S.B. and R.B., dated March 2010.  However, the credibility and probative value of the Veteran's statement regarding continued back pain following service for 50 years is lessened because the record reflects that he sought to establish service connection for a tonsil condition in September 1946, two months after being discharged from service, without mentioning a continuing back problem.  Given the claim filed in September 1946, it is clear that the Veteran was aware that he could establish service connection for a disability that was incurred during or persisted since service.  However, the Veteran's failure to mention low back symptomatology at the time of the September 1946 claim is factual evidence against any assertion of continued symptomatology following service.

In fact, the first medical treatment received for back problems documented in the evidentiary record is in October 2002, more than 50 years after the Veteran was released from active duty.  The Veteran testified that he has suffered from back pain since the in-service injury and that he saw a chiropractor who specialized in acupuncture approximately 30 to 40 years ago, which would be no earlier than the 1970s.  He also testified, however, that he saw a chiropractor in the 1930s, 1940s, or 1950s, although it is not clear if he was referring to the decade or his age.  

Even if the Board accepted the Veteran's report of continued low back symptoms as credible, there is no lay or medical evidence of record which reflects that his on-going pain was associated with an underlying back disability.  The Veteran has not reported that the chiropractic treatment he received as early as the 1930s and thereafter resulted in a diagnosis of a back disability to which his symptoms of pain were related.  In addition, the post-service treatment records dated from October 2002 contain findings related to the Veteran's back, with no specific diagnosis reflected in the treatment records.  See private treatment records from Dr. K.A.  

In this regard, the Board notes that the treatment records reflect that the Veteran suffered an additional back injury and pain in 1989, with an additional episode of back pain in 1997; however, there is no indication as to what diagnosis, if any, was rendered following the post-service injuries and episodes, providing more evidence against this claim, indicating a post-service basis for his current back problems.  

Despite the lack of evidence showing a back disability during service or for many years thereafter, the Veteran has submitted two statements from his treating chiropractor, Dr. K.A., which purport to establish that the Veteran's current back disability is related to his in-service injury.  In statements dated September 2008 and February 2010, Dr. K.A. stated that it is at least as likely as not that the Veteran's chronic pain and localized spinal degeneration and wedging, as noted on X-ray, relate to the previous trauma incurred during service.  

The treatment records and statements submitted by Dr. K.A. are considered competent medical evidence; however, the diagnoses provided in his statements are not accepted as competent because the treatment records that were provided by Dr. K.A. do not contain any X-ray reports or indicate which findings support the diagnosis of spinal degeneration or wedging.  In fact, the treatment records do not contain any actual diagnosis of a low back or spinal disability.  In addition, while Dr. K.A. purported to establish a nexus between the Veteran's current back disability and service, it does not appear that he was aware of all relevant facts in this case, as he failed to address the objective medical evidence of a normal spine at the Veteran's separation examination in July 1946.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  

Therefore, the Board finds that the treatment records submitted by Dr. K.A. merely reflect that the Veteran received treatment for back pain beginning in October 2002, with no actual diagnosis rendered therein, and that his statements purporting to establish a nexus between the in-service injury and the Veteran's current back condition are of little (if any) probative value, as the diagnoses reflected in his statements are not supported by the treatment records and his conclusion is not based on all relevant facts in this case, clearly outweighed by other evidence in this case (as cited above) that provides highly probative evidence against this claim.  

In evaluating the ultimate merit of this claim, the Board finds that the most competent, credible, and probative evidence of record was provided by the medical professional who conducted the June 2010 VA examination.  The VA examiner reviewed the claims file and noted the Veteran's medical history, including his report of the in-service back injury and his report of being diagnosed with compression fractures in 2008.  The examiner also noted the Veteran's report that he was started on medication because of osteoporosis in 2008 and underwent kyphoplasty for compression fractures in his thoracic spine in 2009.  After examining the Veteran and conducting X-rays of his spine, which revealed osteopenia, scoliosis, hyperlordosis, and multiple, age-indeterminate compression fractures, the VA examiner rendered a diagnosis of multiple compression fractures in the thoracic and lumbar spine, status post kyphoplasty, and osteopenia.  The VA examiner opined, however, that it is less likely as not that the Veteran's current back disabilities were caused by or the result of an injury or disease incurred or aggravated during active service.  

In making this determination, the VA examiner stated that, while the Veteran has chronic back pain, his current disability stems from multiple compression fractures of his thoracic and lumbar spines, which are more likely the result of osteopenia and osteoporosis (thinning of the bones) than the result of any specific injury.  In this regard, the VA examiner noted that, with a specific traumatic injury, one would expect to find degenerative arthritis but that there is no evidence of such.  He stated that compression fractures can occur with trauma to the spine, such as a fall, but in this case, with a history of osteopenia and osteoporosis, the compression fractures occur spontaneously due to the weight of body upon the spine.  The VA examiner also noted that the Veteran's private physician has recognized the osteopenia and osteoporosis, for which medication has been prescribed to stimulate bone strengthening, and he also noted the Veteran has not had any falls or accidents since the original fall in service.  

The June 2010 VA opinion is considered the most competent, credible, and probative evidence of record regarding whether the Veteran's current back disability is related to his military service because the opinion is based on all relevant facts in this case, including the Veteran's medical history as reflected in the record and reported by the Veteran, examination of the Veteran, and the medical expertise of the examiner.  The Board notes that the examiner's notation that the Veteran did not suffer any additional falls or accident following the in-service injury is inaccurate, as the post-service treatment records reflect that he suffered a fall from a ladder in 1989; however, the Board finds his opinion remains competent and probative because the rationale provided in support of his conclusion is otherwise applicable.  Indeed, the examiner noted that a traumatic injury would result in degenerative arthritis, which is not seen in the Veteran's case and, thus, the fact that the Veteran suffered a fall in service and thereafter is not determinative in this case.  

In addition, the Board notes that the rationale provided by the VA examiner is supported by the Veteran's medical history and the objective evidence reflected in the record.  

Therefore, based on the foregoing reasons and bases, the Board finds that the preponderance of the most competent, credible, and probative evidence of record is against a finding that the Veteran's current low back disability is related to his military service, to include the back injury incurred therein.  As noted, while there is competent and credible lay evidence of an in-service back injury, the lay and medical evidence of record does not reflect that the Veteran suffered from a back disability during service or for many years thereafter to which he complaints of back pain were attributed.  In addition, the most competent, credible, and probative evidence of record establishes that it is more likely that the Veteran's current back disability stem from multiple compression fractures of his thoracic and lumbar spines, which are more likely the result of osteopenia and osteoporosis (thinning of the bones) than the result of any specific injury, as there is no evidence of degenerative arthritis, which would be expected following a specific traumatic injury.  

In evaluating this claim, the Board has considered the argument submitted by the Veteran's representative that the Veteran's back condition originated before he was diagnosed with osteoporosis and, thus, warrants service connection.  See December 2010 Informal Hearing Presentation.  However, the Board finds that the representative's argument must fail given the reasons and bases set forth above, particularly the lack of evidence showing an actual disability to which the Veteran's complaints and symptoms of pain were attributed prior to the diagnosis of osteoporosis and osteopenia.  As such, because the most competent, credible, and probative evidence of record preponderates against the grant of service connection, the Veteran's claim must be denied and the benefit-of-the-doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in July 2008 that fully addressed all required notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  The letter also informed him of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained the Veteran's service treatment records and all post-service treatment records identified by the Veteran and the evidentiary record.  In this regard, the Board find significant that it appears all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  In addition, the Veteran was afforded a VA examination in June 2010 and he was given an opportunity to set forth his contentions at the hearing before the undersigned in January 2010.  It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  

ORDER

Entitlement to service connection for a low back disability is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


